Case 1:12-cr-00125-JAW Document 353 Filed 07/08/20 Page 1 of 2                                  PageID #: 2755



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE


   UNITED STATES OF AMERICA,                             )
                                                         )
                     Plaintiff                           )
                                                         )
            v.                                           )
                                                         )        1:12-cr-00125-JAW-3
                                                         )
   APOLINAR ORTIZ-ISLAS,                                 )
                                                         )
                     Defendant.                          )


                      ORDER AFFIRMING THE RECOMMENDED
                       DECISION OF THE MAGISTRATE JUDGE


            No objection having been filed to the Magistrate Judge’s Recommended

   Decision on Motion for Sentence Reduction Pursuant to the First Step Act, filed

   May 20, 2020 (ECF No. 352), the Recommended Decision is accepted 1.

            I have reviewed and considered the Magistrate Judge’s Recommended

   Decision, together with the entire record; I have made a de novo determination

   of all matters adjudicated by the Magistrate Judge’s Recommended Decision;

   and I concur with the recommendations of the United States Magistrate Judge

   for the reasons set forth in his Recommended Decision, and determine that no

   further proceeding is necessary.




   1
            The Court held back issuing this order to make certain that Mr. Ortiz-Islas had not objected under
   the mailbox rule.
Case 1:12-cr-00125-JAW Document 353 Filed 07/08/20 Page 2 of 2     PageID #: 2756



         Accordingly, it is hereby ORDERED that the Defendant’s Motion for

   Reduction of Sentence Pursuant to § 404 of the First Step Act (ECF No. 350)

   be and hereby is DENIED.



         SO ORDERED.


                                      /s/ John A. Woodcock, Jr.
                                      JOHN A. WOODCOCK, JR.
                                      UNITED STATES DISTRICT JUDGE

   Dated this 8th day of July, 2020




                                          2
